Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Upon review and consideration of the claims dated 12/28/2020, the approved Terminal Disclaimer (dated 05/05/2022) over previously allowed parent applications (now Patent #s 10,895,126 and 10,704,356), and after updating the examiner’s search, the examiner finds the claims novel.  The closest prior art of record are references Snider (U.S Patent 9,840,900) and Erbstoesser (U.S Patent 4,716,964).  Reference Snider discloses standing valves and/or sliding sleeves into a first well to plug or partially plug perforations or ports in the casing of the first well (Figures 2 and 5; Col 4, lines 13-41; Col 7, line 49 through Col 8, lines 23).  Reference Erbstoesser teaches methods of injecting ball sealers or particulate material comprising a degradable material into a first well in order to plug or partially plug perforations or ports in the casing of the first well (Col 2, lines 58-67; Col 3, lines 11-14; Col 6, lines 27-34).  However, the combination of references Snider and Erbstoesser fail to disclose and/or teach “methods of preventing the influx of fluids into a first well (or plurality of wells) having casing during or immediately after the time of a hydraulic fracturing treatment of a second non-intersecting well completed in the same reservoir, while maintaining pressure in the first well (or plurality of wells),” as instantly claimed by the Applicant for Independent claims 1, 2 and 3.
Thus, the examiner finds Independent claims 1, 2 and 3 (and their corresponding dependent claims) allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH K VARMA/Examiner, Art Unit 3674

/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674